Affirmed and Opinion filed March 24, 2022.




                                    In The

                    Fourteenth Court of Appeals

                             NO. 14-21-00066-CV

      TRIPLE P.G. SAND DEVELOPMENT, LLC ET AL, Appellants

                                      V.
                    STEVEN NELSON, ET AL, Appellees

                   On Appeal from the 281st District Court
                           Harris County, Texas
                     Trial Court Cause No. 2020-10361

                                  OPINION
      This permissive appeal arises from an MDL master file styled In re: Harvey
Sand Litigation.   Appellants appeal the MDL pre-trial court’s amended order
denying their Rule 91a motion to dismiss. We affirm.
                                I.    Background

A.     Litigation arising from flooding after Hurricane Harvey

       This suit is one of three lawsuits involving a total of over 1,600 plaintiffs
making the same claims against over fifty defendants, arising from flooding that
occurred in and around the San Jacinto River Basin, near Houston, Texas, in
August 2017, during and in the immediate aftermath of Hurricane Harvey.
Homeowners and other property owners contend that Hurricane Harvey flooding
damages were caused or exacerbated by decreased capacity of the San Jacinto
River Basin due to alleged wrongful sand and sedimentation attributable to the
various companies’ properties or operations (hereinafter the “San Jacinto
Companies”) near the San Jacinto River, Spring Creek, and/or Lake Houston. The
San Jacinto Companies are the defendants in each lawsuit, but the plaintiffs are
different sets of hundreds of individual property owners.

       The three lawsuits were transferred to an MDL pre-trial court in May 2020
under the master file In Re: Harvey Sand Litigation, Cause No. 2020-48333 in the
281st District Court, Harris County. The three cases transferred to the MDL pre-
trial court are:

       •      The “Ellisor Lawsuit” filed September 21, 2018 styled John
       Earl Ellisor v. Hanson Aggregates, LLC et al., Cause No. 2018-66557
       in the 11th District Court, Harris County, Texas, with 474 plaintiffs.
       •     The “Del Pino Lawsuit” filed February 7, 2020, styled Eduardo
       Del Pino v. Hanson Aggregates, LLC et al., Cause No. 2020-08901 in
       the 129th District Court, Harris County, Texas, with 876 plaintiffs.
       •      The “Nelson Lawsuit” filed February 13, 2020, styled Steven
       Nelson et al. v. Hanson Aggregates, LLC, et al., Cause No. 2020-
       10361 in the 270th District Court, Harris County, Texas, with 250
       plaintiffs.
This permissive interlocutory appeal arises from the Nelson Lawsuit.

                                         2
B.    The Nelson Lawsuit

      In August 2019, appellees (the “Nelson Homeowners”), days before
expiration of the statute of limitations, filed a petition in intervention in the
previously filed Ellisor Lawsuit, which was pending in the 11th District Court of
Harris County.    The San Jacinto Companies moved to strike the petition in
intervention, arguing that the Nelson Homeowners lacked a justiciable interest in
the Ellisor Lawsuit. The trial court in the Ellisor Lawsuit struck the Nelson
Homeowners’ petition in intervention on December 16, 2019.

      Thereafter, on February 13, 2020, the Nelson Homeowners filed an original
petition, which was assigned to the 270th District Court of Harris County. A few
months later, in May 2020, the Nelson Lawsuit was transferred to an MDL pre-trial
court for pre-trial management.

      On September 8, 2020, the San Jacinto Companies filed a motion to dismiss
pursuant to Rule 91a, asserting that the Nelson Homeowners’ claims are barred by
the statute of limitations because their original petition was filed nearly six months
after the expiration of the applicable two-year limitations period. In their first
amended petition, filed on September 23, 2020, the Nelson Homeowners asserted
that their original petition was timely filed, asserting the tolling provision in
Section 16.064 of the Texas Civil Practice and Remedies Code.

      The San Jacinto Companies argued that Section 16.064 did not apply to toll
the statute of limitations because (1) the Nelson Homeowners’ petition in
intervention was not dismissed for lack of jurisdiction; and (2) the action was not
refiled in a different court as required to trigger the tolling provision of Section
16.064.




                                          3
      In their response to the motion to dismiss, the Nelson Homeowners claimed
that the dismissal of their intervention for lack of justiciable interest amounts to a
dismissal for lack of jurisdiction, and that the assignment of the suit to a different
judicial district within Harris County constitutes a “different court” within the
meaning of the tolling provision of Section 16.064. Alternatively, the Nelson
Homeowners moved for limited reconsideration of the Ellisor order striking their
petition in intervention. The Nelson Homeowners requested the MDL court to
revise the order striking intervention for the limited purpose of treating it as an
original petition.

      On October 15, 2020, the MDL judge denied the San Jacinto Companies’
Rule 91a motion to dismiss the Nelson Homeowners’ claims. The San Jacinto
Companies moved for an amended order on the Rule 91a motion to dismiss
(limitations) to permit an application for interlocutory appeal under Sections
51.014(d) and (f) of the Texas Civil Practice and Remedies Code. On January 15,
2021, the MDL judge signed an amended order denying the Rule 91a motion to
dismiss, concluding that “though Plaintiffs’ claims were filed more than two years
after their causes of action accrued, the tolling principles of Tex. Civ. Prac. &
Rem. Code § 16.064 preserve Plaintiffs’ claims.” The MDL judge expressly found

      that Tex. Civ. Prac. & Rem. Code § 16.064 applies because
      (1) Plaintiffs’ attempted intervention was stricken for lack of
      justiciable interest which is tantamount to a dismissal for “lack of
      jurisdiction” as that phrase is used in Tex. Civ. Prac. & Rem. Code
      § 16.064, and (2) after Plaintiffs’ intervention was stricken in a district
      court, it was refiled in a “different court” of proper jurisdiction as that
      term is used in Tex. Civ. Prac. & Rem. Code § 16.064.

Pursuant to Rule 168 of the Texas Rules of Civil Procedure and Section 51.014 of
the Texas Civil Practice and Remedies Code, the MDL judge granted the San


                                          4
Jacinto Companies permission to pursue an interlocutory appeal of this amended
order, as to the following controlling question of law.1

       Controlling Question of Law: Where a district court strikes an
       attempted intervention for lack of justiciable interest and the putative
       intervenor subsequently files an original petition in the same county,
       which is assigned to a different judicial district than the original suit,
       is the striking of the petition in intervention a dismissal for “lack of
       jurisdiction” and is the second suit filed in a “different court” as those
       terms are used in Tex. Civ. Prac. & Rem. Code § 16.064, such that the
       statute of limitations is tolled to preserve the putative intervenor’s
       claims?

C.     Permissive appeal

       The San Jacinto Companies/Appellants filed an unopposed petition for
permissive interlocutory appeal from the January 15, 2021 amended order. We
granted the petition for permissive interlocutory appeal as to the identified
controlling question set forth above.                 See Tex. Civ. Prac. & Rem. Code
§ 51.014(f); see also Tex. R. App. P. 28.3. We therefore proceed to address the
certified question, considering each part in turn.




       1
           In the amended order, the MDL judge observed that an immediate appeal may
materially advance the ultimate resolution of a substantial portion of the MDL litigation. The
MDL court reasoned as follows:
        . . .if section 16.064 does not apply to toll limitations, Plaintiffs’ claims in the Del
       Pino Lawsuit and the Nelson Lawsuit are barred by the statute of limitations. If
       they are barred, the claims of the 876 Plaintiffs in the Del Pino Lawsuit and 250
       Plaintiffs in the Nelson Lawsuit will be resolved without the need for any further
       discovery by Plaintiffs or by Defendants. Resolution of over seventy percent of
       the pending claims in the MDL litigation would be a material advancement in the
       ultimate termination of the litigation.

                                                  5
                                   II.   Analysis

A.    Standard of review

      “Rule 91a allows a party to move to dismiss a cause of action on the ground
that it has no basis in law or in fact.” San Jacinto River Auth. v. Brocker, No. 14-
18-00517-CV, 2021 WL 5117889, at *3 (Tex. App.—Houston [14th Dist.] Nov. 4,
2021, no pet. h.) (citing Tex. R. Civ. P. 91a.1). Dismissal is appropriate under
Rule 91a “if the allegations, taken as true, together with inferences reasonably
drawn from them, do not entitle the claimant to the relief sought.” Tex. R. Civ. P.
91a.1. “In ruling on a Rule 91a motion to dismiss, a court may not consider
evidence but ‘must decide the motion based solely on the pleading of the cause of
action, together with any [permitted] pleading exhibits.’ ” In re Farmers Tex. Cty.
Mut. Ins. Co., 621 S.W.3d 261, 266 (Tex. 2021) (quoting Tex. R. Civ. P. 91a.6).

      We review the merits of a Rule 91a motion de novo because the availability
of a remedy under the facts alleged is a question of law and the rule’s factual-
plausibility standard is akin to a legal-sufficiency review.      City of Dallas v.
Sanchez, 494 S.W.3d 722, 724–25 (Tex. 2016) (citing Wooley v. Schaffer, 447
S.W.3d 71, 75–76 (Tex. App.—Houston [14th Dist.] 2014, pet. denied)).              In
conducting our review, we must construe the pleadings liberally in favor of the
plaintiff, look to the pleader’s intent, and accept as true the factual allegations in
the pleadings to determine whether the cause of action has a basis in law and fact.
Sanchez v. Striever, 614 S.W.3d 233, 239 (Tex. App.—Houston [14th Dist.] 2020,
no pet.).

B.    Statute of limitations

      The parties do not dispute that the Nelson Homeowners’ cause of action
accrued in August 2017; that the two-year statute of limitations expired in August


                                          6
2019; and that the Nelson Homeowners filed their original petition in the 270th
District Court in February 2020. See Tex. Civ. Prac. & Rem. Code § 16.003 (two-
year limitations period). It also is undisputed that the Nelson Homeowners filed
their petition in intervention in the 11th District Court of Harris County in August
2019, within the applicable statute of limitations.

      The San Jacinto Companies moved for a Rule 91a dismissal, arguing that the
petition on its face was barred by the statute of limitations.         The Nelson
Homeowners asserted that the limitations period was tolled by virtue of Section
16.064 of the Texas Civil Practice and Remedies Code.

C.    Section 16.064 tolling

      Section 16.064, which is entitled “Effect of Lack of Jurisdiction,” provides:

      (a) The period between the date of filing an action in a trial court and
      the date of a second filing of the same action in a different court
      suspends the running of the applicable statute of limitations for the
      period if:
             (1) because of lack of jurisdiction in the trial court where the
      action was first filed, the action is dismissed or the judgment is set
      aside or annulled in a direct proceeding; and
            (2) not later than the 60th day after the date the dismissal or
      other disposition becomes final, the action is commenced in a court of
      proper jurisdiction.
      (b) This section does not apply if the adverse party has shown in
      abatement that the first filing was made with intentional disregard of
      proper jurisdiction.
Tex. Civ. Prac. & Rem. Code § 16.064 (emphasis added).

      1.     Striking the petition in intervention for lack of justiciable interest
             constituted a dismissal for lack of jurisdiction

      The San Jacinto Companies argue that their motion to dismiss should have
been granted because the tolling statute does not apply.          The San Jacinto

                                          7
Companies maintain that the Nelson Homeowners’ petition in intervention
previously filed in the Ellisor Lawsuit was dismissed for lack of a justiciable
interest, not for lack of jurisdiction, which precludes application of Section 16.064.
The Nelson Homeowners argue that justiciable interest in the context of
intervention is a question of jurisdiction. In reply, the San Jacinto Companies
assert that under Texas law, the striking of a petition in intervention for a lack of
justiciable interest is never a dismissal for lack of jurisdiction, because it is not a
dismissal attributable to any absence of power by the court.

      Because Section 16.064 does not define the term “jurisdiction,” we look to
its common, ordinary meaning unless a contrary meaning is apparent from the
statute’s language. See Powell v. City of Houston, 628 S.W.3d 838, 843–44 (Tex.
2021) (citing Tex. State Bd. of Exam’rs of Marriage & Family Therapists v. Tex.
Med. Ass’n, 511 S.W.3d 28, 34 (Tex. 2017)). “To determine this meaning, ‘we
typically look first to dictionary definitions . . . .’ ” Powell, 628 S.W.3d at 844
(citing Tex. State Bd. of Exam’rs of Marriage & Family Therapists, 511 S.W.3d at
35). Within the context of judicial proceedings, “jurisdiction” generally is defined
as “a court’s power to decide a case or issue a decree.” Jurisdiction, BLACK’S LAW
DICTIONARY (11th ed. 2019).

      Next, we consider the term’s usage in other contexts, such as court
decisions. See Powell, 628 S.W.3d at 844 (citing Tex. State Bd. of Exam’rs of
Marriage & Family Therapists, 511 S.W.3d at 35). The Texas Supreme Court’s
decision in In re Union Carbide Corp., 273 S.W.3d 152 (Tex. 2008), sheds further
light on the issue before us. In Union Carbide, the Supreme Court explained that
“the ‘justiciable interest’ requirement defined the category of non-parties” who
could intervene in a pending case. Id. at 154–56. If a party demonstrates a
justiciable interest in the suit, the trial court has broad discretion to determine

                                          8
whether a plea in intervention should be struck on the ground that allowing
intervention would excessively complicate the case. See Guar. Fed. Sav. Bank v.
Horseshoe Operating Co., 793 S.W.2d 652, 657 (Tex. 1990). On the other hand,
however, a trial court has “no discretion” to allow an intervention by a party that
lacks a justiciable interest.   Union Carbide, 273 S.W.3d at 156.          The Union
Carbide holding underscores that the “justiciable interest” inquiry in the context of
intervention is a question of jurisdiction because the trial court had no discretion to
act in the absence of a justiciable interest. See id.

        To the extent the San Jacinto Companies argue Section 16.064’s
applicability is limited to dismissals involving lack of subject matter or personal
jurisdiction, we disagree. We have recognized that the tolling provision in Section
16.064 applies when a court declines to exercise its jurisdiction under analogous
circumstances. In the context of a federal court’s refusal to exercise supplemental
jurisdiction over a pendent state law claim, we held that such a refusal is
“tantamount to dismissal for lack of jurisdiction as required in [Section] 16.064.”
Kaplan v. Clear Lake City Water Auth., No. C14-91-01344-CV, 1992 WL 383881,
at *5 (Tex. App.—Houston [14th Dist.] Dec. 23, 1992, writ denied) (not
designated for publication); see also Vale v. Ryan, 809 S.W.2d 324, 326 (Tex.
App.—Austin 1991, no writ) (same); Cf. Carlsbad Tech., Inc. v. HIF Bio, Inc., 556
U.S. 635 (2009) (holding held that “[w]hen a district court remands claims to a
state court after declining to exercise supplemental jurisdiction, the remand order is
not based on a lack of subject-matter jurisdiction for purposes of §§ 1447(c) and
(d)).   Although the dismissal of the state claims by the federal court was a
discretionary ruling, we held that Section 16.064 applied to those claims. Kaplan,
1992 WL 383881, at *5.



                                            9
      Here, Union Carbide divested the 11th District Court of its discretion,
requiring the trial court to strike the Nelson Homeowners’ petition due to
intervenor’s lack of a justiciable interest or standing in the outcome of the original
Ellisor Lawsuit. See 273 S.W.3d at 154. Because the 11th District Court lacked
power to act, the non-discretionary striking of the petition in intervention was
jurisdictional. Accordingly, we conclude that the 11th District Court’s striking the
Nelson Homeowners’ petition in intervention amounted to dismissal for lack of
jurisdiction as required in Section 16.064. See Tex. Civ. Prac. & Rem. Code
§ 16.064(a)(1).

      2.     Filing a second petition in another judicial district court in Harris
             County constituted a “different court” such that the statute of
             limitations was tolled

      The San Jacinto Companies assert the Nelson Homeowners did not invoke
the tolling statute, arguing that filing two cases in the Harris County District Court
(that were assigned to different judicial districts with different judges by
happenstance) is not the same as filing a second lawsuit in a “different court.” The
Nelson Homeowners maintain that Section 16.064 tolled the statute of limitations
because their second lawsuit, which was filed in the 270th District Court of Harris
County, was filed in a “different court” than the petition in intervention, which was
filed in the 11th District Court of Harris County.

      “Different court” is not defined in Section 16.064; thus, we look to other
statutes for guidance. See Powell, 628 S.W.3d at 844 (citing Tex. State Bd. of
Exam’rs of Marriage & Family Therapists, 511 S.W.3d at 35). Three statutes and
rules are applicable to the determination of whether in a county, such as Harris
County, that has multiple district courts, the district courts constitute “different
courts” for purposes of the tolling statute.


                                           10
      Texas Rule of Civil Procedure 330, “Rules of Practice and Procedure in
Certain District Courts,” provides in pertinent part:

      (e). Exchange and Transfer. Where in such county there are two or
      more district courts having civil jurisdiction, the judges of such courts
      may, in their discretion, . . . transfer cases and other proceedings from
      one court to another, and any of them may in his own courtroom try
      and determine any case or proceeding pending in another court
      without having the case transferred . . . and every judgment and order
      shall be entered in the minutes of the court in which the case is
      pending and at the time the judgment or order is rendered. . . .

Tex. R. Civ. P. 330(e).

      Section 24.003 of the Texas Government Code, “Transfer of Cases;
Exchange of Benches,” provides that in counties with two or more districts that a
district judge in the county may assist another court in several ways, including:

      (1) except as provided by Subsection (b-1), transfer any civil or
      criminal case or proceeding on the court’s docket, other than a case
      governed by Chapter 155, Family Code, to the docket of another
      district court in the county;
      (2) hear and determine any case or proceeding pending in another
      district court in the county without having the case transferred;
      (3) sit for another district court in the county and hear and determine
      any case or proceeding pending in that court;
      (4) temporarily exchange benches with the judge of another district
      court in the county;
      (5) try different cases in the same court at the same time; and
      (6) occupy the judge’s own courtroom or the courtroom of another
      district court in the county.

Tex. Gov’t Code § 24.003(b).




                                          11
      The Rules of Civil Trial Division, Harris County District Courts, recognize
that separate district courts exist in Harris County. “Rule 3, Flow of Cases,”
provides in relevant part:

      3.1 FILING AND ASSIGNMENT. On being filed, a case in the Civil
      Trial Division shall be assigned randomly to the docket of one of the
      courts in that Division. Once assigned to a court, a case will remain
      on the docket of that court for all purposes unless transferred as
      provided in Rule 3.2.
      3.2.5 Agreement. Any case may be transferred from one court to
      another court by written order of the Administrative Judge of the Civil
      Trial Division or by written order of the judge of the court from which
      the case is transferred; provided, however, that in the latter instance
      the transfer must be with the written consent of the court to which the
      case is transferred.
      3.2.7 Administrative Transfers. The Administrative Judge of the Civil
      Trial Division may transfer cases between courts or may assign cases
      from one court to another court for hearing due to illness, trial
      schedule, or other sufficient reasons.

See, HARRIS COUNTY (TEX.) CIV. DIST. CT. LOC. R. 3.1, R. 3.2.5, R. 3.2.7.2

      With respect to this case, the 11th District Court and the 270th District Court
both sit in Harris County. Rule 330(e) of the Texas Rules of Civil Procedure,
Section 24.003(c) of the Texas Government Code, and local Harris County District
Court rules permit judges from another court to hear each other’s civil cases.
While the individual district courts maintain concurrent jurisdiction, as a matter of
law they are not the same court. Any attempt to transform the numerous individual
district courts created by the Texas Legislature into a single county-wide court
ignores their very formation. As such, we conclude that the 11th District Court of
Harris County and the 270th District Court of Harris County constitute “different
courts” such that under Section 16.064 the statute of limitations was tolled by the
      2
          See https://www.justex.net/courts/civil/LocalRules.aspx (last visited Mar. 11, 2022).

                                                12
Nelson Homeowners’ filing the second petition. See Tex. Civ. Prac. & Rem. Code
§ 16.064(a).

                                III.   Conclusion

      We accepted this permissive appeal to answer the MDL court’s controlling
legal question identified in its January 15, 2021 amended order denying the San
Jacinto Companies Rule 91 motion to dismiss. For the reasons set forth above, we
answer the certified question in the affirmative. Accordingly, we affirm the MDL
court’s amended order denying the San Jacinto Companies Rule 91a motion to
dismiss based on limitations.



                                       /s/    Tracy Christopher
                                              Chief Justice



Panel consists of Chief Justice Christopher and Justices Hassan and Wilson.




                                         13